PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,230,729
Issue Date:   Jan 25, 2022
Application No. 16/278,151
Filing or 371(c) Date:  Feb 17, 2019
Attorney Docket No.   251893.000003 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed February 14, 2022, which is being treated as a request under 37 CFR 3.81(b)1 to correct the information of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.  

The petition is DISMISSED.  

37 CFR 3.81(b) permits the patent to issue in the name of an assignee, if the assignment was submitted after payment of the issue fee but prior to issuance of a patent.  Since there is no assignment correction filed prior to issuance, a Certificate of Correction would not be in order.  See MPEP Section 307. 

Petitioner has stated the assignment was submitted for recordation “before issuance of the patent.” However, a review of Office records confirm the corrective assignment was not recorded until February 14, 2022, which was after issuance of the patent on January 25, 2022.  The request does not comply with 37 CFR 3.81(b), since the correction to the assignment was not submitted for recordation before the patent issued.     

Inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/ 
Diane C. Goodwyn
Paralegal Specialist, OPET





    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.